 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:13-cr-00125-TLN
12                      Plaintiff,
13           v.                                      ORDER REGARDING
                                                     DEFENDANT’S MOTION TO
14    MARCUS BUCKLEY,                                COMPEL
15                      Defendant.
16

17          This matter is before the Court on Defendant Marcus Buckley’s (hereafter, “Defendant”)

18   motion to compel the Federal Bureau of Prisons (hereafter, “Bureau” or “BOP”) to transfer

19   Defendant to a halfway house or home confinement for the remainder of his term of

20   incarceration. (ECF No. 154.) The government did not file an opposition. Nonetheless, for the

21   reasons set forth in this Order, Defendant’s motion is DENIED.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          In January 2018, Defendant received a sentence of twenty-four months incarceration after

 3   pleading guilty to one count of money laundering. (ECF No. 137 at 1–2.) Defendant appears to

 4   currently be incarcerated at the federal institution known as Butner Medium I Federal

 5   Correctional Institution, with a projected release date in January 2020. (See ECF No. 154 at 3.)

 6          On November 20, 2018, the Court issued an order “recommend[ing] that BOP place

 7   Defendant in an appropriate pre-release placement for the maximum time for which he is eligible,

 8   not to exceed 12 months.” (ECF No. 153 at 3.) Defendant’s instant motion asserts that despite

 9   the Court’s recommendation from November, “[t]he Bureau of Prisons has not honored that

10   recommendation and [Defendant] remains incarcerated at Butner Camp.” (ECF No. 154 at 1.)

11   Defendant requests that the Court “issue a show cause order to the Bureau to explain why they

12   have not complied with current law and ignored the recommendation of the court.” (ECF No.

13   154 at 3.) Defendant further requests that the Court order the Bureau to transfer Defendant

14   immediately to a halfway house or home confinement. (ECF No. 154 at 3.)

15          Defendant bases his argument for immediate relief on the recent enactment of the First

16   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. According to Defendant, the First Step

17   Act added language to 18 U.S.C. § 3624(c)(2) making it mandatory for the Bureau to place low-

18   risk prisoners on home confinement for twelve months. (ECF No. 154 at 2.) Defendant argues

19   that since he currently has fewer than twelve months remaining on his sentence, the provisions of

20   the First Step Act require that he be allowed to serve the remainder of his incarceration term on
21   home confinement. (ECF No. 154 at 2–3.)

22          II.     STANDARD OF LAW

23          The Bureau’s authority to determine where prisoners are housed during the final months

24   of their incarceration is governed by 18 U.S.C. § 3624. See Sacora v. Thomas, 628 F.3d 1059,

25   1062 (9th Cir. 2010) (holding that “§ 3624 governs the designation of prisoners to RRCs for the

26   final months of their sentences”). Pursuant to that statute, the Bureau is charged with ensuring
27   that “a prisoner serving a term of imprisonment spends a portion of the final months of that term

28   (not to exceed 12 months), under conditions that will afford that prisoner a reasonable opportunity

                                                       2
 1   to adjust to and prepare for the reentry of that prisoner into the community.” 18 U.S.C.

 2   § 3624(c)(1). Such conditions may include community correctional facilities, such as residential

 3   re-entry centers (frequently referred to as “RRCs”) or halfway houses. Id.; see also 28 C.F.R. §

 4   570.20 (2019) (defining community confinement as “residence in a community treatment center,

 5   halfway house, . . . or other community correctional facility (including residential re-entry

 6   centers)”). While residential re-entry centers may be used to satisfy up to the final twelve months

 7   of a prisoner’s incarceration term, there is no guarantee that a prisoner will be approved for such a

 8   placement for more than six months or the final ten percent of a particular prison term. 18 U.S.C.

 9   § 3624(c)(1); Sacora, 628 F.3d at 1070 (holding that § 3624 “does not require the BOP to make

10   any placements in a RRC for longer than six months; the statute affords the BOP the option to

11   make placements up to 12 months”); see also Quan v. U.S. Bureau of Prisons, 402 F. App’x 181,

12   183 (9th Cir. 2010) (holding that a separate statute, 18 U.S.C. § 3621(b), “provides the BOP with

13   discretionary authority to consider RCC placement for inmates prior to the last ten percent of the

14   prison term”).

15          Following passage of the First Step Act of 2018, Pub. L. No. 115-391, § 602, 132 Stat.

16   5194, 5238, the Bureau “shall, to the extent practicable, place prisoners with lower risk levels and

17   lower needs on home confinement for the maximum amount of time permitted under this

18   paragraph,” which is “the shorter of 10 percent of the term of imprisonment of that prisoner or 6

19   months,” 18 U.S.C. § 3624(c)(2). Hence, a prisoner who (i) was sentenced to fewer than sixty

20   months in prison, (ii) presents limited risk and lower needs, and (iii) has under a year remaining
21   in their incarceration term, is entitled to serve no more than ten percent of that term on home

22   confinement, but said prisoner may — subject to the Bureau’s discretion — serve up to twelve

23   months in a community correctional facility. See Sacora, 628 F.3d at 1066 (noting the discretion

24   afforded the Bureau in determining the appropriate amount of time for each individual prisoner to

25   serve in a community correctional facility).

26          Accordingly, the outer limit of a district court’s power to compel the Bureau to carry out a
27   term of incarceration in a specific type of pre-release community confinement — at least prior to

28   the final ten percent of a sentence consisting of fewer than sixty months in prison — is to “order[]

                                                        3
 1   the BOP to promptly consider [a defendant] for transfer to an RRC.” Rodriguez v. Smith, 541

 2   F.3d 1180, 1189 (9th Cir. 2008) (emphasis added). Such consideration must be based on the

 3   required statutory factors set forth in 18 U.S.C. § 3621(b). See id. at 1181 (affirming district

 4   court’s order directing the Bureau to immediately consider transferring a defendant to a

 5   residential re-entry center “pursuant to the factors set forth in 18 U.S.C. § 3621(b)”); Sacora, 628

 6   F.3d at 1067 (holding that “the ultimate point of reference for RRC placement decisions under §

 7   3624(c) is the set of factors set forth in § 3621(b)”).

 8          III.    ANALYSIS

 9          Defendant’s motion requests that he serve the remainder of his sentence either in a

10   residential re-entry center or on home confinement. (ECF No. 154 at 3.)

11                  A.      Residential Re-Entry Centers

12          If it had the authority to do so, the Court would be inclined to grant Defendant’s request to

13   issue an order requiring that he be immediately transferred to a halfway house, for the same

14   reasons articulated in the Court’s previous order recommending pre-release community

15   confinement for the remainder of Defendant’s incarceration term. (See ECF No. 153.) However,

16   Defendant’s request to order the Bureau to provide such relief is not one that the Court has the

17   power to grant in full. Simply put, the statute allowing the Bureau to transfer Defendant to a

18   residential re-entry center sometime between the start of the final twelve months and the final ten

19   percent of his sentence is permissive, not mandatory.

20          The statute at issue in this case only requires that a prisoner potentially eligible for pre-
21   release community confinement “spend[] a portion of the final months of that term (not to exceed

22   12 months)” in a setting such as a residential re-entry center. 18 U.S.C. § 3624(c)(1). Between

23   the upper bound of twelve months and the lower bound of ten percent of a sentence, § 3624 does

24   not state how long this portion of a sentence served in pre-release community confinement must

25   be. See id. § 3624(c)(6)(C) (mandating issuance of Bureau regulations to ensure that placement

26   in a community correctional facility is “of sufficient duration to provide the greatest likelihood of
27   successful reintegration into the community”). Because of this, the Ninth Circuit has upheld the

28   Bureau’s policy as consistent with this statutory scheme where the policy states that (i) each

                                                         4
 1   prisoner is entitled to an individualized determination of their eligibility for pre-release

 2   community confinement in a residential re-entry center for as long as twelve months, but (ii) the

 3   Bureau nonetheless retains the discretion to place prisoners in residential re-entry centers for six

 4   months or less. Sacora, 628 F.3d at 1066 (“In delegating the authority to the BOP to adopt

 5   regulations implementing the [mandate of 18 U.S.C. § 3624], the space between ‘sufficient

 6   duration’ and ‘12 months’ was expressly left to the BOP to fill.”); see also id. at 1067 (describing

 7   this policy as reflecting the Bureau’s judgment that “inmates’ pre-release RRC needs can usually

 8   be accommodated by a placement of six months or less”).

 9           Nothing in the First Step Act created new judicial authority in 18 U.S.C. § 3624(c)(1),

10   which is the section dealing with residential re-entry centers. See First Step Act of 2018, Pub. L.

11   No. 115-391, 132 Stat. 5194. And Defendant does not present any authority for the proposition

12   that the Court may order the Bureau to do something that the face of the statute otherwise leaves

13   to the Bureau’s sound discretion. See Sacora, 628 F.3d at 1070 (holding that the Bureau’s pre-

14   release community confinement policy is consistent with statutory mandates because “the BOP

15   used its experience in placing prisoners in RRCs in crafting its policies”). Accordingly, based on

16   the existing statutory and regulatory scheme that has already received the Ninth Circuit’s

17   blessing, this Court lacks the authority to order the Bureau to transfer Defendant to a residential

18   re-entry center at this point in his incarceration. See id. (“The policies provide that in the normal

19   case, six months is sufficient placement in a RRC, but the policies allow BOP staff to determine

20   what constitutes the ‘unusual or extraordinary’ circumstances for which six months is not
21   sufficient.”).

22           Defendant’s request for an immediate transfer to a residential re-entry center is therefore

23   DENIED.

24                    B.    Home Confinement

25           Defendant bases his argument for immediate release to home confinement upon a

26   sentence that section 602 of the First Step Act added to 18 U.S.C. § 3624(c)(2). (See ECF No.
27   154 at 2 (“Being that the amendment uses the word shall brings the power of enforcement to the

28   court upon petition of the petitioner for redress.”).) The amended language cited by Defendant

                                                         5
 1   makes it mandatory for the Bureau to “place prisoners with lower risk levels and lower needs on

 2   home confinement for the maximum amount of time permitted under this paragraph.” 18 U.S.C.

 3   § 3624(c)(2).

 4          By the plain terms of the statute as amended by the First Step Act, the “maximum amount

 5   of time permitted under th[e] paragraph” authorizing home confinement is “the shorter of 10

 6   percent of the term of imprisonment of that prisoner or 6 months.” Id. Since Defendant was

 7   sentenced to a prison term of twenty-four months (see ECF No. 137 at 2), the maximum amount

 8   of time that the Bureau must house Defendant on home confinement is ten percent of his twenty-

 9   four-month prison sentence, or 2.4 months. Accordingly, Defendant will not be eligible for home

10   confinement until approximately mid-October, which renders his instant request not yet ripe for

11   the Court to decide. See Quan, 402 F. App’x at 183 (denying request for order compelling

12   placement in residential re-entry center on ripeness grounds because the defendant “concede[d]

13   that he is not yet serving the last ten percent of the prison term” (citing 18 Unnamed “John

14   Smith” Prisoners v. Meese, 871 F.2d 881, 882–83 (9th Cir. 1989))).

15          Based on the foregoing, Defendant’s request for immediate placement on home

16   confinement is DENIED. That being said, the Court expects that at the appropriate time, the

17   Bureau will comply with the law requiring that Defendant serve at least the final 2.4 months of

18   his prison term on home confinement. See 18 U.S.C. § 3624(c)(2).

19          IV.      CONCLUSION

20          Defendant’s motion is DENIED to the extent it requests an order compelling the Bureau
21   to immediately transfer him to pre-release community confinement either in a residential re-entry

22   center or on home confinement.

23          Defendant’s motion is GRANTED to the extent it requests an order compelling the

24   Bureau to consider him for early placement in a residential re-entry center prior to the last ten

25   percent of his term of incarceration. The Bureau is hereby ORDERED to undertake an analysis

26   of whether it would be “appropriate and suitable,” 18 U.S.C. § 3621(b), for the purpose of
27   providing Defendant “a reasonable opportunity to adjust to and prepare for . . . reentry . . . into the

28   community,” for him to serve the remaining months of his incarceration term in a residential re-

                                                        6
 1   entry facility, on home confinement, or via some combination of these two types of pre-release

 2   community confinement, id. § 3624(c)(1).

 3          IT IS SO ORDERED.

 4   Dated: July 11, 2019

 5

 6

 7                                      Troy L. Nunley
                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     7
